Citation Nr: 0516963	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for the purpose of VA benefits.

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1942 to September 
1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines.

Because an award of dependency and indemnity compensation 
(DIC) was previously made in this case, contested claims 
procedures were applicable in the processing of this case.  
38 C.F.R. §§ 20.500-20.504 (2004).  The evidence on file 
shows that the parties were properly informed and notified of 
the appellant's pending appeal.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the pending appellate claim.

2.  The veteran married RT in December 1948 and had several 
children with her; he was never divorced from her although 
she lived with another man, who died in 1986, and the veteran 
lived with another woman, JDB, alleged to be his "common law 
wife," from sometime apparently in the late 1950's until 
they also separated 6 years later.   

3.  The veteran married the appellant, F, before a judge in 
May 1973.

4.  The veteran died in 1980.

5.  The appellant was initially recognized as the veteran's 
widow on a deemed valid basis, i.e., she was married to the 
veteran for more than a year prior to death, she cohabitated 
with him from the date of the marriage until his death, and 
they had children together; she was initially paid benefits 
as such.

6.  Although she now denies it, credible and persuasive 
evidence now of record, including the appellant's own 
testimony and that of numerous others in the community, 
elicited in multiple field investigations, shows that the 
appellant entered the purported marriage with the veteran 
knowing that he was already married, and fully aware of that 
impediment; there was also a claim filed by a legal surviving 
spouse who had been found to be entitled to gratuitous 
benefits.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101, 103, 501(a), 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.50, 3.53, 3.205, 3.206 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) regulations 
implementing this liberalizing legislation are applicable to 
the appellant's claim.  The VCAA requires that VA notify 
claimants of the evidence necessary to substantiate claims, 
and to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims.

This appeal presents a very narrow question of whether the 
appellant may be recognized as the veteran's surviving 
spouse.  The appellant in this case has been notified of the 
evidence necessary to substantiate her claim on numerous 
occasions commencing with notification of the initial 
decision issued in this case.  She was notified of the 
applicable laws and regulations governing recognition of 
marriages and divorces, and of the regulations implementing 
VCAA.  She has availed herself of the opportunity to submit 
evidence and argument during the pendency of this appeal and 
the RO notified the appellant of the expanded VA duties to 
assist and notify of VCAA, of the evidence which had already 
been received and of the evidence VA was responsible to 
collect and the evidence she was responsible to submit.  This 
notification informed her that VA would assist her in 
collecting any evidence she might reasonably identify.

All known relevant evidence regarding the narrow issue 
presented in this appeal has been collected for review and 
placed on file.  The appellant does not contend and the 
evidence on file does not demonstrate that there remains any 
additional relevant evidence which has not been collected for 
review.  The Board finds that the appellant was clearly 
advised of the evidence she must submit and the evidence 
which VA would collect on her behalf, and that the duties to 
assist and notify under VCAA have been satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


Criteria

Spouse means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and (1) who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death, except where 
there was a separation which was due to the misconduct of or 
procured by the veteran without fault of the spouse and (2) 
has not remarried or has not since the death of the veteran 
(and after September 1962) lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50(b).

VA law provides that a recognized marriage is defined as one 
which is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2004).  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the portion of 38 C.F.R. § 3.53(a) (1992) stating that the 
requirement of continuous cohabitation would be met if the 
evidence shows that there was no separation due to the fault 
of the surviving spouse was unlawful.  The Court held that 
the without-fault requirement was not a continuing one: 
"fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of the separation."  Id. 
at 112.

As a result of the Gregory decision, the regulations under 38 
C.F.R. § 3.53(a) were revised in a manner more favorable to 
claimants and the revision was established as effective from 
May 13, 1994.  See 59 Fed. Reg. 32658 (June 24, 1994).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

The revised regulation provides that the requirement that 
there must be continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a) (2004).

In general, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relation-ship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Proof of marriage is governed by regulation at 38 C.F.R. § 
3.205.  The law provides that where an attempted marriage of 
a claimant to the veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if 
(1) the marriage occurred 1 year or more before the veteran 
died; (2) the claimant entered the marriage without the 
knowledge of the impediment; (3) the claimant cohabited with 
the veteran continuously from the date of marriage to the 
date of his death, and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 C.F.R. § 3.52 (2004).

In general, when all other factors are met, the claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage go the veteran will be accepted in 
the absence of information to the contrary, as proof of that 
fact.  38 U.S.C. § 501(a).  This is, however, subject to all 
other pertinent regulatory scrutiny.  It is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, op. cit.; Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).


Analysis

Although the factual information of record in this case is 
voluminous, the pertinent facts relevant to the pending 
appellate claim are fairly straight-forward.  

The appellant would be qualified to be considered and 
accordingly paid as the veteran's surviving spouse for a 
variety of reasons and under virtually all criteria save one 
(or two).  

The factual essence of the case is that veteran married RT in 
December 1948 and had several children with her; he was never 
divorced from her although she lived with another man, who 
died in 1986, and the veteran lived with another woman, JDB, 
alleged to be his "common law wife", from sometime 
apparently in the late 1950's until they also separated 6 
years later.  The veteran then went through a marriage 
ceremony with the appellant, F, before a judge in May 1973.  
The veteran died in 1980.

As noted above, the appellant was initially recognized by VA 
as the veteran's widow on a deemed valid basis, i.e., she was 
married to the veteran for more than a year prior to death, 
she cohabitated with from the date of the marriage until his 
death, and they had children together.  In fact, for a time, 
she was paid benefits as such.

However, the overwhelming aggregate of the evidence now of 
record, including the appellant's own testimony and that of 
numerous others in the community, elicited in multiple field 
investigations, and through solicited and unsolicited 
affidavits, shows that the appellant entered in a purported 
marriage with the veteran knowing that he was already 
married, he acknowledged that, and both of them were fully 
aware of that impediment.  Parenthetically, there was also a 
claim filed by a legal surviving spouse who had been found to 
be entitled to gratuitous benefits.

And although she now denies it, she has in one form or 
another otherwise, on the record, acknowledged that she knew 
he was already married, i.e., that she and the veteran 
actually even went to his then legal wife and approached her 
with the thought that they wanted to marry, a concept with 
which his legal wife did not agree.  Others in the community 
have indicated that it was common knowledge in their small 
local environment, and certainly within the specific 
awareness of the appellant, that the veteran already had a 
wife when she endeavored to formally or ceremonially marry 
him.  

So, although the appellant has recently sworn that she did 
not know of his earlier (unterminated) marriage and the 
ongoing presence of his prior wife, both her actions and 
words strongly and rather unequivocally support a totally 
opposite and contrary conclusion.  In that regard, the Board 
finds her assertions to be incredible.

The Board is not unsympathetic to the fact that the appellant 
lived with the veteran and had children with him over many 
years.  But that is the not the crux of this appeal.  

Unfortunately, the outcome of the appellant's appeal is not 
governed by a weighing of the essential fairness and relative 
equities presented in this appeal, but rather upon the finite 
(and in this case, clear-cut) governing laws and regulations 
as to who may be recognized as the veteran's surviving spouse 
for VA benefit purposes.

In any event, since the Board finds that she was aware of the 
impediment to her purported marriage with the veteran, she 
fails in one pivotal element of the required criteria for her 
claim, and is barred from benefits as his surviving spouse.  

In that regard, a doubt is not raised which would permit 
resolution in her favor.






ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


